     1:18-cv-00957-CMH-TCB Document 50
Case l:18-cv-00957-CMH-TCB          57 Filed
                                       Filed 09/16/20
                                             09/18/20 Page
                                                      Page 1
                                                           1 of
                                                             of44 PagelD#
                                                                  PageID# 628
                                                                          664




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION



 UMG RECORDINGS,INC.; CAPITAL
 RECORDS,LLC; WARNER BROS.
  RECORDS INC.; ATLANTIC RECORDING                                     Case No.
  CORPORATION;ELEKTRA                                        l:18-CV-00957-CMH-TCB
  ENTERTAINMENT GROUP,INC.;
  FUELED BY RAMEN,LLC;NONESUCH
  RECORDS INC.; SONY MUSIC
  ENTERTAINMENT;SONY MUSIC
  ENTERTAINMENT US LATIN LLC;
  ARISTA RECORDS LLC; LAFACE
  RECORDS LLC; and ZOMBA RECORDING
  LLC,

    Plaintiffs,




  TOFIG KURBANOV d/b/a FLVTO.BIZ and
  2CONV.COM;
  And DOES 1-10,

     Defendants.



  DEFENDANT'S MOTION TO STAY DISCOVERY AND PROCEEDINGS PENDING:
      (1)THIS COURT'S FURTHER RULING ON PERSONAL JURISDICTION AS
               REQUIRED BY THE FOURTH CIRCUIT'S ORDER OF REMAND;
                 AND(2)A RULING ON DEFENDANT'S(FORTHCOMING)
     PETITION FOR CERTIORARI TO THE UNITED STATES SUPREME COURT

         For the reasons set forth in the accompany Memorandum in Support, Defendant requests

 respectfully that the Court stay discovery and all other proceedings in this case imtil:
         (a)      this Court has issued its decision concerning the reasonability analysis
                  as required by the Fourth Circuit's order ofremand,and

         (b)      the United States Supreme Court has issued an order either denying Mr.
                  Kurbanov's certiorari petition or(having allowed such a petition) issues



                           t>sb^
Case 1:18-cv-00957-CMH-TCB Document 57 Filed 09/18/20 Page 2 of 4 PageID# 665
Case 1:18-cv-00957-CMH-TCB Document 57 Filed 09/18/20 Page 3 of 4 PageID# 666
Case 1:18-cv-00957-CMH-TCB Document 57 Filed 09/18/20 Page 4 of 4 PageID# 667
